Exhibit 10.1

Intersil Corporation

1001 Murphy Ranch Road

Milpitas, CA 95035

May 4, 2010

Mr. David B. Bell

Employment Agreement

Dear Dave:

Intersil Corporation (“Intersil” or the “Company”) is pleased to offer you
continued employment as the President and Chief Executive Officer of Intersil on
the terms set forth below. This agreement (the “Employment Agreement”)
completely supersedes and replaces that certain employment agreement by and
between you and Intersil dated March 15, 2008 (the “Prior Agreement”) and is
effective as of May 4, 2010 (the “Effective Date”).

1. Positions; Term.

(a) You will continue to be employed by Intersil as its President and Chief
Executive Officer until May 4, 2013, unless sooner terminated in accordance with
Section 6 hereof (the “Initial Term”). The Initial Term will be automatically
extended for successive one year periods beginning May 4, 2013, unless either
party gives six (6) months prior written notice of non-renewal to the other
party, or unless your employment is otherwise terminated (the Initial Term and
any such extensions being your “Term of Employment”).

(b) During the Term of Employment, you will have overall responsibility for the
management of Intersil’s day-to-day operations and will report directly to the
Board of Directors of the Company (the “Board”). During your Term of Employment,
you will also be nominated for election to the Board. You will be expected to
devote your full working time and attention to the business of Intersil and its
subsidiaries, and you will not render services to any other business without the
prior written approval of the Board or, directly or indirectly, engage or
participate in any business that is competitive in any manner with the business
of Intersil or its subsidiaries; provided, however, that to the extent such
services do not interfere in any material way with your duties or
responsibilities to Intersil and its subsidiaries, you may (i) serve on the
boards of directors of non-profit organizations and (ii) with the written
consent of the Board, serve on the boards of directors of for-profit entities.
You will also be expected to comply with and be bound by Intersil’s operating
policies, procedures and practices that are from time to time in effect during
your Term of Employment. Your principal location of employment will be at
Intersil’s offices in Milpitas, California.

2. Base Salary. During the Term of Employment, your initial base salary will be
$600,000 per year, payable in accordance with Intersil’s normal payroll
practices with such payroll deductions and withholdings as are required by law.
During your Term of Employment, your base salary will be reviewed on an annual
basis by the Compensation Committee of the Board (the “Compensation Committee”)
and may be increased from time to time, in the sole discretion of the
Compensation Committee, but in no event shall your base salary be reduced below
the initial base salary amount set forth herein. Your base salary as adjusted
shall be referred to herein as your “Base Salary.”



--------------------------------------------------------------------------------

3. Bonus. You will be eligible to receive a target annual bonus of up to
$660,000, to be determined on an annual basis by and at the sole discretion of
the Compensation Committee (the “Target Bonus”).

4. Equity Compensation. Subject to the terms and conditions of the Company’s
equity compensation plans (as may be in effect from time to time), the
Compensation Committee may, in its sole discretion, from time to time, grant you
stock options, deferred stock units (“DSUs”), performance-based DSUs under which
the ultimate number of DSUs earned depends on a measure of Company performance
established by the Compensation Committee at the time of the initial DSU grant
(“PDSUs”) and other equity compensation awards.

5. Other Benefits. You will be eligible for 4-weeks vacation per year, health
insurance, 401(k), employee stock purchase plan, financial planning, executive
physical and other benefits offered to all Intersil senior executives.

6. Employment and Termination. During the Term of Employment, your employment
with Intersil may be terminated by you or by Intersil at any time for any reason
as follows:

(a) You may terminate your employment upon written notice to the Board at any
time in your discretion without reason (“Voluntary Termination”); provided that
you give Intersil 60 days written notice. The Board in its sole discretion may
waive the 60-day notice provision and in such event your Voluntary Termination
shall be effective on an earlier date determined by the Board.

(b) You may terminate your employment upon written notice to the Board at any
time in your discretion because of (i) any material and substantial diminution
of your duties and authorities (other than a diminution agreed to by you,
including under Section 1(b)), (ii) a demotion from the office of Chief
Executive Officer and/or President (other than a change in office or title
agreed to by you, including under Section 1(b)), (iii) removal by Intersil from
your position as a Director of the Company (other than due to your disability
(as defined below) or for a reason that would constitute a Termination for Cause
as set forth below), or (iv) any failure by Intersil to comply with the material
terms of this Employment Agreement, which failure is not cured within 30 days
from the date you send written notice to Intersil of such non-compliance
(“Involuntary Termination”).

(c) Intersil may terminate your employment upon written notice to you at any
time following a determination by the Board that there is “Cause” for such
termination (“Termination for Cause”). “Cause” means (i) your conviction of, or
plea of guilty or nolo contendre to, a felony which constitutes a crime
involving moral turpitude and results in material harm to Intersil or any of its
affiliates; (ii) a judicial determination that you have committed fraud,
misappropriation or embezzlement against Intersil or any affiliate thereof; or
(iii) your willful or gross and repeated misconduct in the performance of your
duties in each instance so as to cause material harm to Intersil or any of its
affiliates and which is not cured within 30 days from the date Intersil sends
you written notice of such willful or gross and repeated misconduct.

(d) Intersil may terminate your employment upon written notice to you at any
time in the sole discretion of the Board without a determination that there is
Cause for such termination (“Termination without Cause”).

 

Intersil Confidential      



--------------------------------------------------------------------------------

(e) Your employment will automatically terminate upon your death and Intersil
may terminate your employment upon written notice to you at any time due to your
disability as determined by the Board (“Termination for Death or Disability”);
provided that “disability” shall mean that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

In no event shall the expiration of the Term of Employment (giving effect to any
extensions thereof), by virtue of either party’s having given notice of
non-renewal pursuant to Section 1(a) hereof, constitute Termination without
Cause, an Involuntary Termination or Termination for Death or Disability;
provided, however, that in the event Intersil gives you written notice of its
intention not to renew the Term of Employment and you remain employed with
Intersil through the expiration of the Term of Employment, then, upon your
Termination without Cause or Involuntary Termination at the time of the
expiration of the Term of employment or anytime after the expiration of the Term
of Employment (a) your unvested options and DSUs (other than your PDSUs) shall
fully vest, and (b) your unvested PDSUs shall become fully vested with the
number of shares payable to you under a particular PDSU grant being determined
using Intersil’s financial performance relative to its peer group (or such other
measure of Company performance that may be specified by the Compensation
Committee for a particular PDSU grant) as measured for the period beginning on
January 1 of the calendar year in which such PDSU was granted and ending on the
last day of the fiscal quarter immediately preceding the date on which the
Termination without Cause or Involuntary Termination, as the case may be,
occurs.

If requested by Intersil, you shall resign (in writing) your position as a
Director of the Company and any other positions you hold with the Company or its
subsidiaries upon any termination of your employment or expiration of your Term
of Employment with Intersil.

7. Separation Benefits. Upon termination of your employment with Intersil for
any reason during the Term of Employment, you will receive payment for all
unpaid salary and vacation accrued to the date of your termination of
employment; and your benefits will be continued under Intersil’s then existing
benefit plans and policies for so long as provided under the terms of such plans
and policies and as required by applicable law. Subject to your compliance with
Sections 9 and 10, under certain circumstances, you will also be entitled to
receive severance benefits as set forth below, but you will not be entitled to
any other compensation, award or damages with respect to your employment or
termination (except to the extent you are entitled to benefits under your
Amended and Restated Executive Change in Control Severance Benefits Agreement
with Intersil dated as of even date herewith, as amended (the “Severance
Benefits Agreement”), which benefits shall be in lieu of any benefits provided
below, in the event of a Covered Termination (as defined in the Severance
Benefits Agreement)).

(a) In the event of your Voluntary Termination or Termination for Cause during
the Term of Employment, you will not be entitled to any cash severance benefits,
additional vesting of shares of restricted stock, DSUs, PDSUs, options or other
equity compensation or post-termination death or medical benefits.

(b) Subject to your compliance with Sections 9 and 10, in the event of your
Involuntary Termination or Termination without Cause during the Term of
Employment, you will be: (i) entitled to continuance of your Base Salary for a
period of two years (less applicable deductions and withholdings) payable in
accordance with Intersil’s normal payroll practices; (ii)

 

Intersil Confidential      



--------------------------------------------------------------------------------

entitled to four payments, each in the amount of fifty-five percent (55%) of
your Base Salary, payable within 30 days after each of the first two March 1 and
September 1 dates following your termination of employment, (iii) with respect
to your stock options and DSUs (other than PDSUs), entitled to acceleration of
vesting in an amount equal to the amount that would have vested over the
eighteen (18) month period commencing on the date of your termination (but in no
event shall any such award be less than 50% vested upon an Involuntary
Termination or Termination without Cause), such awards being exercisable in
accordance with the terms of such grants, (iv) with respect to PDSUs, entitled
to vesting of a pro-rated number of unvested PDSUs with the number of shares
payable to you with respect to a particular PDSU grant being determined using
Intersil’s financial performance relative to its peer group (or such other
measure of Company performance that may be specified by the Compensation
Committee for a particular PDSU grant) as measured for the period beginning
January 1 of the calendar year in which such PDSU was granted and ending on the
last day of the fiscal quarter immediately preceding the date on which your
Involuntary Termination or Termination without Cause occurred (prorated based on
the number of days that have passed from the date the PDSUs were granted to you
until the date of your Involuntary Termination or Termination without Cause (not
to exceed 1095 days) divided by the entire performance period (i.e., 1,095 days
for a three-year period)); (v) eligible to convert your and your covered
dependents’ life insurance coverage to individual policies and Intersil shall
reimburse you for the applicable premium(s) paid by you with respect to such
policies until the earlier of (a) the date on which your Term of Employment ends
and (b) the one year anniversary of your termination date; (vi) if you qualify,
eligible to participate, along with your spouse, in the retiree medical plan
maintained by Intersil in which employees participate (the “Retiree Medical
Plan”) upon your termination (in accordance with its terms, as may be in effect
from time to time) and Intersil will make the full payment of the premiums for
coverage of you and your spouse under the Retiree Medical Plan; provided,
however, that if the Retiree Medical Plan is terminated with respect to all
other employees of Intersil after your termination of employment hereunder, you
shall no longer be provided coverage under the Retiree Medical Plan; and
provided, further, however, that Intersil shall cease paying your or your
spouse’s premiums under the Retiree Medical Plan when you or your spouse, as
applicable, become eligible for Medicare or become covered under another
employer’s medical plan (you agree to immediately notify Intersil if you or your
spouse become eligible for Medicare or covered by another employer’s medical
plan; and (vii) eligible to continue, at Intersil’s expense (through
reimbursement or otherwise), your medical benefits providing for coverage or
payment in the event of your (or your covered dependents’) illness that were
provided to you, whether taxable or non-taxable and whether funded through
insurance or otherwise under any benefit plan or program maintained by Intersil
for a period of one (1) year following your termination, if you do not qualify
to participate in Intersil’s Retiree Medical Plan. You will not be reimbursed
for the income, employment or other taxes incurred by you, your spouse or any of
your covered dependents in connection with any of the benefits described in
clauses (v), (vi) or (vii) above. Any payments scheduled to be provided pursuant
to this Section 7(b) prior to the 45th day following your Involuntary
Termination or Termination without Cause shall instead be paid in a lump sum on
the 45th day following such termination and all payments scheduled to be made
thereafter shall be made as regularly scheduled.

(c) Subject to your compliance with Sections 9 and 10, in the event of your
Termination for Death or Disability, you (or your beneficiary, as applicable)
will be: (i) entitled to a single lump sum severance payment equal to 12 months
of your Base Salary payable on the 45th day following your Termination for Death
or Disability; (ii) entitled to a pro-rata portion

 

Intersil Confidential      



--------------------------------------------------------------------------------

(based on the number of days you were employed by Intersil during the calendar
year of your Termination for Death or Disability divided by 365) of a payment of
110% of your Base Salary payable on the 45th day following your Termination for
Death or Disability; (iii) immediately credited with additional vesting service
credit for the twelve-month period commencing on the date of your Termination
for Death or Disability with respect to all of your stock options and DSUs
(other than PDSUs) and (iv) with respect to PDSUs, entitled to vesting of a
pro-rated number of unvested PDSUs with the number of shares payable to you with
respect to a particular PDSU grant being determined using Intersil’s financial
performance relative to its peer group (or such other measure of Company
performance that may be specified by the Compensation Committee for a particular
PDSU grant) as measured for the period beginning on January 1 of the calendar
year in which such PDSU was granted and ending on the last day of the fiscal
quarter immediately preceding the date on which your Termination for Death or
Disability occurred (prorated based on the number of days that have passed from
the date the PDSUs were granted to you until the date of your Termination for
Death or Disability (not to exceed 1095 days) divided by the entire performance
period (i.e., 1,095 days for a three-year period)). Following your Termination
for Death or Disability, the exercise period with respect to your stock options
will be equal to the lesser of twelve months or the remaining term of the
applicable stock option. Notwithstanding the foregoing, to the extent required
to avoid the imposition of any penalty taxes under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), (a) the payment described in
clause (i) of this Section 7(c) shall be made in equal installments over the
24-month period following your termination due to disability, (b) the payment
described in clause (ii) of this Section 7(c) shall be made in four equal
installments, on (or within 30 days after) the first two March 1 and September 1
following your termination due to disability and (c) any payments scheduled to
be provided pursuant to this sentence prior to the 45th day following your
termination due to disability shall instead be paid in a lump sum on the 45th
day following such termination and all payments scheduled to be made thereafter
shall be made as regularly scheduled in accordance with this sentence.

(d) Notwithstanding any other provision of this Employment Agreement to the
contrary, if you are a “specified employee” within the meaning of Section 409A
of the Code and the regulations issued thereunder, and a payment or benefit
provided for in this Employment Agreement would be subject to additional tax
under Code Section 409A if such payment or benefit is paid within six months
after your “separation from service” (within the meaning of Code Section 409A),
then such payment or benefit required under this Employment Agreement shall not
be paid (or commence) during the six-month period immediately following your
separation from service except as provided in the immediately following
sentence. In such an event, any payments or benefits that would otherwise have
been made or provided during such six-month period and which would have incurred
such additional tax under Code Section 409A shall instead be paid to you (with
simple interest calculated thereon at LIBOR plus 50 basis points as of the date
of such separation from service) in a lump-sum payment on the earlier of (i) the
first business day of the seventh month following your separation from service
or (ii) the 10th business day following your death. If your termination of
employment hereunder does not constitute a “separation from service” within the
meaning of Code Section 409A, then any amounts payable hereunder on account of a
termination of your employment and which are subject to Code Section 409A shall
not be paid until you have experienced a “separation from service” within the
meaning of Code Section 409A.

 

Intersil Confidential      



--------------------------------------------------------------------------------

(e) If all or any portion of the amounts payable or benefits provided to you
under this Employment Agreement or otherwise are “excess parachute payments” and
are subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), and if the net after-tax amount (taking into account all applicable taxes
payable by you, including without limitation any Excise Tax) that you would
receive with respect to such payments or benefits does not exceed the net
after-tax amount you would receive if the amount of such payments and benefits
were reduced to the maximum amount which could otherwise be payable to you
without the imposition of the Excise Tax, then, only to the extent necessary to
eliminate the imposition of the Excise Tax, such payments and benefits shall be
reduced, in the order and of the type mutually agreed to by you and Intersil,
provided however, that, to the extent necessary to comply with Section 409A of
the Code, such forfeitures shall first apply against the latest scheduled cash
payments, then to current cash payments and then to non-cash benefits. The
calculations required under this Section 7(e) shall be prepared by Intersil and
reviewed for accuracy by you and Intersil’s regular certified public
accountants.

(f) Subject to Section 7(e), no payments due you hereunder shall be subject to
mitigation or offset.

Any reimbursement or payment of premiums or other costs by Intersil pursuant to
this Section shall be made no later than the end of the calendar year following
the calendar year in which the applicable premium or other cost is incurred by
you.

8. Employee Agreement and Release Prior to Receipt of Benefits. Upon the
occurrence of a termination under Section 7(b) or 7(c) of this Employment
Agreement, and prior to the receipt of any benefits under this Employment
Agreement on account of the occurrence of such a termination, you will, as of
the date of such termination, execute an employee agreement and release in the
form attached hereto as Exhibit A, provided that such agreement and release have
become binding and effective in accordance with the terms thereof on or before
the forty-fifth (45th) day following the date of your termination of employment.
Such employee agreement and release shall specifically relate to all of your
rights and claims in existence at the time of such execution and shall confirm
your obligations under any proprietary information agreement with Intersil. It
is understood that such employee release and agreement shall comply with
applicable law. In the event that you do not execute such release and agreement
such that it is binding and effective (and all applicable revocation periods
have expired) within forty five (45) days following such termination, no
benefits shall be payable under this Employment Agreement.

9. Proprietary Information Agreement. You also confirm your obligations under
the “Employee Agreement” that you entered into with Intersil in March 2007,
which includes certain inventions, intellectual property and confidentiality
covenants.

10. Non-compete/Non-solicitation.

(a) During your Term of Employment and for two years thereafter and as a
condition of Intersil’s obligation to pay you any amounts or benefits under
Section 7, you will not engage in any activity which is directly competitive
with the business of Intersil or its subsidiaries and you will not, on behalf of
yourself or any third party, solicit or attempt to induce any employee of
Intersil or its subsidiaries to terminate his or her employment with Intersil or
its subsidiaries. The non-compete covenant in the preceding sentence shall apply
in the geographic areas of: (i) the Santa Clara, San Mateo, San Diego, Orange
and San Francisco counties of California; (ii) California; (iii) the United
States of America; and (iv) the world.

 

Intersil Confidential      



--------------------------------------------------------------------------------

(b) If the provisions of this Section 10 should ever be adjudicated to exceed
any maximum time, geographic, service or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum limitations permitted by applicable
law. You acknowledge that the provisions of this Section 10 are, in view of the
nature of the business of Intersil and its subsidiaries, reasonable and
necessary to protect the legitimate interests of Intersil and its subsidiaries
and that any violation of this Section 10 may result in irreparable injury to
Intersil or its subsidiaries entitling Intersil to temporary or permanent
injunctive relief, without the necessity of proving actual damages, which rights
shall be cumulative with and in addition to any other rights or remedies to
which Intersil may be entitled hereunder or at law or in equity.

11. Arbitration. The parties agree that any dispute regarding the interpretation
or enforcement of this Employment Agreement shall be decided by confidential,
final and binding arbitration conducted by Judicial Arbitration and Mediation
Services (“JAMS”) under the then existing JAMS rules rather than by litigation
in court, trial by jury, administrative proceeding or in any other forum.

12. Miscellaneous.

(a) Authority to Enter into Agreement. Intersil represents that it has duly
authorized the execution and delivery of this Employment Agreement on behalf of
Intersil.

(b) Absence of Conflicts. You represent that upon the Effective Date, your
performance of your duties under this Employment Agreement will not breach any
other agreement as to which you are a party.

(c) Attorneys’ Fees. If a legal action or other proceeding is brought for
enforcement of this Employment Agreement because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Employment Agreement, the successful or prevailing party shall be entitled to
recover reasonable attorneys’ fees and costs incurred, both before and after
judgment, in addition to any other relief to which they may be entitled. Any
reimbursements made by Intersil to you pursuant to this Section shall be made no
later than the end of the calendar year following the calendar year in which the
related cost is incurred by you.

(d) Taxes. Intersil may withhold from any amounts payable under this Employment
Agreement such federal, state or local income taxes to the extent determined
necessary by Intersil to be withheld pursuant to any applicable law or
regulation. You acknowledge that you are responsible for the payment of any
income taxes due with respect to any payments or benefits hereunder or otherwise
from Intersil.

(e) Successors. This Employment Agreement is binding on and may be enforced by
Intersil and its successors and assigns and is binding on and may be enforced by
you and your heirs and legal representatives. Any successor to Intersil or to
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume in writing and be bound by all of Intersil’s
obligations under this Employment Agreement.

 

Intersil Confidential      



--------------------------------------------------------------------------------

(f) Notices. Notices under this Employment Agreement must be in writing and will
be deemed to have been given when personally delivered or two days after being
mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. Mailed notices to you will be addressed to you at the home
address which you have most recently communicated to Intersil in writing.
Notices to Intersil will be addressed to its General Counsel at Intersil’s
corporate headquarters.

(g) Waiver. No provision of this Employment Agreement will be modified or waived
except in writing signed by you and an officer of Intersil duly authorized by
the Board. No waiver by either party of any breach of this Employment Agreement
by the other party will be considered a waiver of any other breach of this
Employment Agreement.

(h) Entire Agreement. This Employment Agreement, including such other agreements
expressly referred to herein (such as your Severance Benefits Agreement),
represent the entire agreement between us concerning the subject matter of your
employment by Intersil, and expressly supersede all other promises or
understandings, oral or written, including without limitation the Prior
Agreement.

(i) Governing Law. This Employment Agreement will be governed by the laws of the
State of California without reference to conflict of laws provisions.

(j) Severability. If any portion of this Employment Agreement shall be
determined to be unenforceable, the remaining provisions of this Employment
Agreement shall remain in force.

(k) Certain Incentive Compensation Matters. In the event that Intersil’s
financial statements are restated and your fraud directly contributed to or
caused such restatement, you shall repay to Intersil any incentive compensation
received or earned by you to the extent such incentive compensation would not
have been received or earned by you had Intersil’s financial results or position
been properly reported or stated, with such repayment to occur within 45 days
after written demand of repayment by Intersil.

[remainder of page intentionally left blank]

 

Intersil Confidential      



--------------------------------------------------------------------------------

Dave, we very much look forward to your continuing with Intersil in performing
the duties described in this Employment Agreement. Please indicate your
acceptance of the terms of this Employment Agreement by signing in the place
indicated below.

 

Sincerely, INTERSIL CORPORATION By:  

/s/ Vern Kelley

  Name:  Vern Kelley   Title:    SVP, Human Resources

 

Acknowledged and Agreed:

/s/ David B. Bell

David B. Bell

May 25, 2010

Date

 

Intersil Confidential      



--------------------------------------------------------------------------------

Exhibit A

Intersil Corporation

Employee Release Agreement

Except as otherwise set forth in this Employee Release Agreement (the
“Agreement”), I, David B. Bell, hereby release, acquit and forever discharge
Intersil Corporation (the “Company”), its parents and subsidiaries, and their
officers, directors, agents, servants, employees, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys’ fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed (other than any
claim for indemnification I may have as a result of any third party action
against me based on my employment with the Company), arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the date I sign this Agreement, including but not limited to: all such
claims and demands directly or indirectly arising out of or in any way connected
with my employment with the Company or the termination of that employment,
including but not limited to, claims of intentional and negligent infliction of
emotional distress, any and all tort claims for personal injury, claims or
demands related to salary, bonuses, commissions, stock, stock options, or any
other ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including, but
not limited to, the federal Civil Rights Act of 1964, as amended; the federal
Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Americans with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; wrongful discharge;
discrimination; fraud; defamation; emotional distress; and breach of the implied
covenant of good faith and fair dealing; provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to the Company’s Indemnification Agreement
and to provide me with continued coverage under the Company’s directors and
officers liability insurance policy to the same extent that it has provided such
coverage to previously departed officers and directors of the Company.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company or any other related party identified above.
Accordingly, I agree and acknowledge that the above general release provision
applies not only to claims that are presently known, suspected, or disclosed to
me, but also to claims that are presently unknown, unsuspected, or undisclosed
to me. I acknowledge that I am assuming the risk that the facts may turn out to
be different from what I believe them to be and agree that the general release
in this Agreement shall be in all respects effective and not subject to
termination or rescission because of such mistaken belief.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the waiver and release in the preceding paragraph hereof is in
addition to anything of value which I was already

 

Intersil Confidential      



--------------------------------------------------------------------------------

entitled. I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (a) my waiver and release do not apply to any rights
or claims that may arise after the date I sign this Agreement; (b) I have the
right to consult with an attorney prior to executing this Agreement; (c) I have
twenty-one (21) days to consider this Agreement (although I may choose to
voluntarily execute this Agreement earlier); (d) I have seven (7) days following
my execution of this Agreement to revoke the Agreement by providing written
notice to the Company; and (e) this Agreement shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth day
after this Agreement is executed by me, provided that the Company has also
executed this Agreement by that date.

 

DAVID B. BELL      INTERSIL CORPORATION



     By:   

 

Dated:  

 

     Title:   

 

       Dated:   

 

 

Intersil Confidential      